                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:18-CR-164-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                   v.                       )              ORDER
                                            )
LETHEN DELSTONIO POLLAC~ JR.,               )
                                            )
                         Defendant.         )


       At the defendant's sentencing hearing on April 30, 2021, the court considered and rejected

defendant's COVID-19 argument and sentenced defendant to 57 months' it:J?.prisonment. Defendant

is appealing his 57-month sentence, and the appeal remains pending. See [D.E. 119]. Thus, the

court denies defendant'smotionforcompassionaterelease. See [D.E.106, 122, 124]; Fed. R. Crim.

P. 37(a); see, e.g., Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam);

United States v. Bunch, 828 F. App'x 185, 185 (4th Cir. 2020) (per curiam) (unpublished); United

States v. Pawlowski, 967 F.3d 327, 329 n.4 (3d Cir. 2020); Doe v. Pub. Citizen, 749 F.3d 246,258 .

(4th Cir. 2014).

       SO ORDERED. This J.1. day of May 2021.


                                                        1£ks~~m
                                                        United States District Judge
